Case 19-12378-KBO    Doc 599-3   Filed 01/30/20   Page 1 of 2



                        EXHIBIT A

      Statement of Fees and Expenses by Subject Matter
          Case 19-12378-KBO             Doc 599-3     Filed 01/30/20    Page 2 of 2



                                           Total                          Total
 Matter                                                Total Fees                       Total
              Matter Description           Billed                       Expenses
 Number                                                Requested                     Compensation
                                           Hours                        Requested
     7    Case Administration                 40.90       $28,695.00         $0.00      $28,695.00
     8    Cash Management                      0.50          $697.50         $0.00         $697.50
          Claims Administration and
     9                                        6.00         $4,868.00         $0.00       $4,868.00
          Objections
          Corporate & Governance
    10                                       17.00        $18,019.50         $0.00      $18,019.50
          Issues
    11    Creditor Communications            10.60         $9,451.00         $0.00       $9,451.00
    12    Customer Issues                     4.30         $6,232.50         $0.00       $6,232.50
    13    DIP, Cash Collateral              101.30        $96,520.50         $0.00      $96,520.50
    14    Employee Issues                   167.90       $154,351.00         $0.00     $154,351.00
          Executory Contracts and
    15                                        7.10         $5,741.50         $0.00       $5,741.50
          Unexpired Leases
    16    Hearings                           10.80        $12,997.00         $0.00      $12,997.00
          K&E Fee, Employment
    18                                       74.00        $62,573.00         $0.00      $62,573.00
          Applicat, Objection
    19    Non-Debtor Affiliates              39.30        $35,823.00         $0.00      $35,823.00
          Non-K&E Fee / Employment
    20                                      116.90        $85,866.50         $0.00      $85,866.50
          / Objection
    21    Non-Working Travel Time            25.40        $23,204.00         $0.00      $23,204.00
          Official Committee Issues
    22                                      260.70       $241,259.50         $0.00     $241,259.50
          and Meetings
          Plan, Disclosure Statement,
    23                                      113.40       $111,854.00         $0.00     $111,854.00
          Confirmation
    24    SOFAs and Schedules                92.10        $85,131.00         $0.00      $85,131.00
    25    Taxes                              14.90        $15,297.00         $0.00      $15,297.00
    26    U.S. Trustee Issues                15.00        $16,050.50         $0.00      $16,050.50
          Use, Sale, or Lease of
    27                                      171.80       $190,020.50         $0.00     $190,020.50
          Property
    28    Utilities                            0.80           $644.00        $0.00         $644.00
    29    Vendor and Supplier Issues          29.30        $27,456.50        $0.00      $27,456.50
    30    Expenses                             0.00             $0.00   $35,971.83      $35,971.83
    31    Zohar Bankruptcy Issues              6.20         $7,001.00        $0.00       $7,001.00
Totals:                                   1,3.26.20     $1,239,754.00   $35,971.83   $1,275,725.83
